                  Case 18-12150       Doc 57     Filed 12/07/18    Page 1 of 3



                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MARYLAND
                                  AT GREENBELT


In Re:   Melissa Allford Meman                        Case No. 18-12150-TJC
         and Jesse Anthony Meman                      Chapter 13

**********************************
MTGLQ Investors, L.P., Movant (Selene
Finance LP, Servicer)


vs.

Melissa Allford Meman
aka Melissa A Meman, Debtor
Jesse Anthony Meman
aka Jesse A Meman, Debtor
                    Respondent(s)


                  MOTION FOR RELIEF FROM AUTOMATIC STAY
          Real Property at 2170 East Greenleaf Drive, Frederick, Maryland 21702

       Comes now, MTGLQ Investors, L.P., Movant (Selene Finance LP, Servicer) herein, by
Joshua Welborn, Esq., its attorney and respectfully represents:

       1.      This Motion is filed pursuant to 11 U.S.C. Sec. 362 d thru f, and 28 U.S.C. Sec.
1334 and Sec. 157, giving this Court jurisdiction to grant relief from the Automatic Stay for
cause and/or to prevent irreparable damage to the interest of a secured creditor in the property of
the Debtor.

       2.     Movant is the holder of a Note secured by a Deed of Trust dated July 30, 2004,
and recorded among the land records of Frederick County, Maryland, at Liber 4788 and folio
0230 and which encumbers the property of the Debtor at 2170 East Greenleaf Drive, Frederick,
Maryland 21702.

        3.      The current amount due to the Movant is approximately $437,714.92, which
includes: a principal balance in the amount of $373,825.72; interest in the amount of $42,492.44
through November 20, 2018; accumulated late charges in the amount of $1,570.40; an escrow
deficit in the amount of $15,694.50; recording fee in the amount of $50.00 and corporate
advances in the amount of $4,081.86. Additionally, pursuant to the Debtor’s schedules, the
property is encumbered by a Second Deed of Trust securing Real Time Resolutions in the
amount of $41,000.00.

     4.     The Debtor has failed to pay the payments for the months of March 2018 to
November 2018, so that the post-petition arrears are approximately $19,061.82, which include:
16-602459
                  Case 18-12150       Doc 57     Filed 12/07/18     Page 2 of 3



payments in the amounts of $2,117.98 for the months of March 2018 through November 2018.
The current monthly payment is $2,117.98.

        5.     In addition to the other amounts due to Movant reflected in the Motion, as of the
date hereof, in connection with seeking the relief requested in this Motion, Movant has also
incurred $850.00 in legal fees and $181.00 in costs. Movant reserves all rights to seek an award
of allowance of such fees and expenses in accordance with applicable loan documents and
related agreements, the Bankruptcy Code and other applicable law.

         6.     The Movant (or its predecessor in interest) filed a Proof of Claim for pre-petition
arrears (Claim # 3-1), which is incorporated as if fully set forth herein. Said pre-petition arrears
are still due and owing, less any moneys tendered by the Chapter 13 Trustee.

        7.     The Movant is inadequately protected by the Debtor's failure to make the pre-
petition and post-petition payments which may include an escrow for taxes and insurance.

        8.     In his/her Schedules, the Debtor lists a current market value of $384,000.00 for
the real property. There is no equity in the real property above the secured debt and the real
property has no value to the bankruptcy estate.

        9.     Therefore, cause exists to grant relief from stay. Movant lacks adequate
protection and continues to be irreparably harmed by the continuation of the Stay of 11 U.S.C.
Sections 362(a) and 1301, if applicable.

               NOTICE OF INTENT TO SUBMIT BUSINESS RECORDS
        Creditor will submit business records as evidence at any scheduled hearing, as allowed
    under Fed. R. Bankr. P. 9017 and FRE 902(11). These business records are available for
                         inspection by the adverse party upon demand.

       WHEREFORE, the Movant prays this Honorable Court to issue an Order

       1.      Lifting the Automatic Stay as to the Debtor's property at 2170 East Greenleaf
Drive, Frederick, Maryland 21702, so that the Movant can proceed with the foreclosure of its
Deed of Trust; or alternatively

       2.      For such other and further relief as the Court deems appropriate.

                                               /s/ Joshua Welborn, Esq. (Jwel)
                                               Joshua Welborn, Esq.
                                               Attorney for Movant
                                               Bar No. 29359
                                               McCabe, Weisberg & Conway, LLC
                                               312 Marshall Avenue, Suite 800
                                               Laurel, MD 20707
                                               301-490-1196
                                               bankruptcymd@mwc-law.com



16-602459
                  Case 18-12150       Doc 57     Filed 12/07/18     Page 3 of 3



                                 CERTIFICATE OF SERVICE

I hereby certify that on the 7th day of December, 2018 I reviewed the Court’s CM/ECF system

and it reports that an electronic copy of the foregoing pleading will be served electronically by

the Court’s CM/ECF system on the following:


Nancy Spencer Grigsby
185 Admiral Cochrane Dr.
Suite 240
Annapolis, Maryland 21401
grigsbyecf@ch13md.com

Kevin K. Shipe
Law Offices of Shipe & Bush, P.C.
3528 Worthington Blvd #101
Frederick, Maryland 21704
bk@shipebushlaw.com



I hereby further certify that on the 7th day of December, 2018, a copy of the foregoing pleading

was also mailed first class mail, postage prepaid to:


Melissa Allford Meman
2170 E. Greenleaf Drive
Frederick, Maryland 21702
(Via U.S Mail)


Jesse Anthony Meman
2170 E. Greenleaf Drive
Frederick, Maryland 21702
(Via U.S. Mail)


                                              /s/ Joshua Welborn, Esq.
                                              Joshua Welborn, Esq.




16-602459
